DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-1 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arii et al. [US 4,631,509.]
Regarding claims 1-2 and 5, Arii et al. discloses an inductor [figure 1], the inductor comprising:
- at least one coil, wherein the at least one coil comprises a first coil and a second coil, [5, 6]; 
- a core  [4] comprising: a first region around which the at least one coil is wound, the first region having an annular planar shape, and a second region having at least one first through-hole, wherein the first and second coils are wound around the first region of the core to
face each other in a first direction;
- a case [1] accommodating the at least one coil and the core, the case comprising at least one cooling rod [16] inserted into the at least one first through-hole, wherein the at least one cooling rod has a cylindrical shape; and 

Regarding claim 3, Arii et al. inherently discloses the at least one second through-hole is located within the at least one first through-hole in the second region of the core [figure 1.]
Regarding claims 4 and 16, Arii et al. inherently discloses the inductor further comprises a bushing [22] disposed in the at least one second through-hole between the fixing bolt and the at least one cooling rod, wherein the bushing inherently formed of a thermally conductive material.
Regarding claim 10, Arii et al. inherently discloses the case formed of a thermally conductive material [metal.]
Regarding claim 11, Arii et al. further inherently discloses the inductor further comprises a molding member  [9, 10, 11, 12] filling a space between the core having the at least one coil wound therearound and an inner surface of the case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arii et al.
Regarding claims 12-13, Arii et al. discloses the molding member formed of insulating material.
.
Allowable Subject Matter
Claims 6-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to teach or suggest, in the claimed combination thereof, the through-hole structure of the core and the cooling rod and the arrangement thereof according to claim 6 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837